The Mexico Equity and Income Fund, Inc. Form N-SAR Report for the Period Ended 1/31/08 Item 77-C (1) Results of Annual Stockholders Meeting The Fund’s Annual Stockholders meeting was held on November 26, 2007, at 615 E. Michigan Street 2nd Floor, Milwaukee, Wisconsin 53202. As of October 15, 2007, the record date, outstanding shares of common and preferred stock were 3,474,168 and 1,429,336, respectively. Holders of 2,633,120 common shares and 1,157,536 preferred shares of the Fund were present at the meeting either in person or by proxy. These holders, as being holders of a majority of the outstanding shares of the Fund, constituted a quorum. The stockholders voted on four proposals. The stockholders elected two Directors to the Board of Directors, one by each share class. Stockholders, voting as a single class, did not approve an increase to the annual investment advisory fee payable to Pichardo Asset Management, S.A. de C.V., approved the Board of Director’s adoption of a Managed Distribution Plan, and approved an amendment to the Fund’s Articles Supplementary to permit preferred shareholders, at their sole discretion, to convert some or all of their outstanding shares of the Fund’s preferred stock into shares of common stock at relative net asset value. The following table provides information concerning the matters voted on at the meeting: I. Election of Directors Common Stockholders Votes For Votes Withheld Gerald Hellerman 2,499,599 133,521 Preferred Stockholders Glenn Goodstein 670,348 487,188 II. Approval of Increase in Annual Investment Advisory Fee Votes For Votes Against Abstained Non Votes Common Stockholders 621,879 890,940 47,825 1,072,476 Preferred Stockholders 179,396 601,954 800 375,386 III. Approval of the Board of Director’s Adoption of a Managed Distribution Plan Votes For Votes Against Abstained Non Votes Common Stockholders 1,334,084 182,089 44,472 1,072,476 Preferred Stockholders 764,616 16,379 1,155 375,386 IV. Approval of an Amendment to the Fund’s Articles Supplementary to PermitConversion of Preferred to Common Stock Votes For Votes Against Abstained Non Votes Common Stockholders 1,323,460 180,361 56,823 1,072,476 Preferred Stockholders 778,485 3,233 432 375,386
